UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4772


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MATTHEW PAUL BOROWSKI,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:12-cr-00131-BO-1)


Submitted:   October 29, 2014             Decided:   November 5, 2014


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James B. Craven III, Durham, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Jennifer P. May-
Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Matthew       Paul     Borowski        pled        guilty,    pursuant            to    a

written       plea   agreement,          to    one     count        of   receipt       of        child

pornography, in violation of 18 U.S.C. § 2252(a)(2) (2012).                                           As

part of the agreement, Borowski waived “all rights, conferred by

18    U.S.C.    §    3742,     to     appeal        whatever       sentence       is   imposed,”

except a sentence in excess of the Guidelines range established

at sentencing, and the right to appeal or collaterally attack

his    conviction       or    sentence         except       for    claims    of    ineffective

assistance      of    counsel       or    prosecutorial            misconduct.              He    also

agreed “[t]o make restitution to any victim including any victim

with respect to a Count dismissed as part of the agreement in

whatever       amount    the    Court         may    order,       pursuant    to       18    U.S.C.

§§ 3663 and 3663A.”            The district court sentenced Borowski below

the advisory Guidelines range to 174 months imprisonment and

ordered him to make restitution in the sum of $8000 to “Cindy,”

a     victim     whose       image       was        found     within        his    pornography

collection.

               Borowski appeals, challenging the restitution order in

light    of    the   Supreme        Court’s         recent    decision       in    Paroline           v.

United States, 134 S. Ct. 1710 (2014).                            The Government contends

that    the    appeal        waiver      forecloses          Borowski’s      appeal         of    the

restitution order.             For the reasons that follow, we dismiss the

appeal.

                                                 2
              Where the Government seeks to enforce an appeal waiver

and did not breach its obligations under the plea agreement, we

will enforce the waiver if the defendant’s waiver was knowing

and intelligent and the issues raised on appeal fall within the

scope of the agreement.          United States v. Copeland, 707 F.3d
522, 528 (4th Cir.), cert. denied, 134 S. Ct. 126 (2013).                         We

review the validity of an appellate waiver de novo.                          United

States   v.    Manigan,   592 F.3d 621,    626     (4th     Cir.   2010).    To

determine      whether    an     appeal        waiver       is     knowingly     and

intelligently      entered,     we     examine        the      totality    of    the

circumstances,     including    the     defendant’s         experience,    conduct,

educational     background,     and    familiarity       with     the   agreement’s

terms.    United States v. General, 278 F.3d 389, 400 (4th Cir.

2002).

              In this case, Borowski concedes that he agreed to an

appeal waiver.      He does not assert that the appellate waiver was

not knowing or intelligent, or that his agreement to the waiver

was in any way involuntary.            Borowski expressly agreed to waive

the right to appeal his sentence.              “An order to pay restitution

is a part of a criminal sentence.”              United States v. Grant, 715
F.3d 552, 554 (4th Cir. 2013).              The terms of Borowski’s waiver

were “clear and unmistakable.”           United States v. Blick, 408 F.3d
162, 169 (4th Cir. 2005).        We conclude that the waiver is valid.



                                        3
               Borowski       does        not     challenge          the       adequacy    of     the

court’s advice regarding his appellate waiver, assert that he

did    not     understand          the    waiver’s         terms,     or      contend     that   the

restitution order does not fall within the scope of the appeal

waiver.        Rather, he contends that he should not be bound by the

appeal waiver in his plea agreement because, if he had realized

at the time he entered the plea that the Supreme Court would

hear    Paroline,       he        would        have       insisted    that       restitution      be

excluded from the appeal waiver.                          This argument is unavailing.

               “The     law        ordinarily             considers       a    waiver     knowing,

intelligent,          and    sufficiently             aware     if    the       defendant       fully

understands the nature of the right and how it would likely

apply     in       general        in     the    circumstances             —    even    though     the

defendant may not know the specific detailed consequences of

invoking it.”           United States v. Thornsbury, 670 F.3d 532, 537

(4th    Cir.        2012)     (internal           quotation          marks      and     alteration

omitted).          Additionally, “a party cannot ask to re-bargain the

waiver of his right to appeal because of changes in the law,”

and such changes do not render an otherwise valid plea agreement

unenforceable.              Copeland, 707 F.3d at 529 (internal quotation

marks        and     alteration            omitted)          (rejecting          argument        that

subsequent authority in United States v. Simmons, 649 F.3d 237

(4th     Cir.        2011)         (en     banc),           rendered          appellate     waiver

unenforceable);             see        Blick, 408 F.3d     at       169-73    (rejecting

                                                      4
argument that challenge to sentence under intervening authority

in United States v. Booker, 543 U.S. 220 (2005), was outside

scope of appellate waiver).                   We conclude that the mere fact

that,   at    the   time     of    his    guilty     plea,    Borowski       failed   to

anticipate a Supreme Court decision addressing the calculation

of restitution for victims of child pornography does not render

his waiver unknowing or involuntary or otherwise relieve him of

his appeal waiver.

             We have reviewed the record and considered Borowski’s

arguments against enforcement of the waiver, and conclude that

the   appellate       waiver      was    knowing,      voluntary      and    therefore,

enforceable.        Because restitution is part of the sentence and

Borowski     waived    his     right     to   appeal    his       sentence   except   on

grounds not presented here, we also conclude that the issue he

seeks to raise on appeal is within the scope of the appeal

waiver.

             Accordingly,         we     dismiss     Borowski’s        appeal.        We

dispense     with     oral     argument       because       the     facts    and   legal

contentions    are     adequately        presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                              5